Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Parker, J.), rendered January 26, 2004, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the amended judgment is affirmed.
*620Contrary to the People’s contention, the defendant did not effectively waive his right to appeal his sentence (see People v Messenger, 7 AD3d 642 [2004]; People v Boustani, 300 AD2d 313 [2002]; People v Dongo, 244 AD2d 353 [1997]). However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions regarding his sentence are without merit. Cozier, J.P., Luciano, Fisher and Covello, JJ., concur.